Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reasons for Allowance
Claims 1-7 are allowed.

The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in the base claim 1. Specifically, the combination of the method of fabricating a semiconductor on insulator type substrate, including fabrication of a stack comprising:  5a buried dielectric layer located between the support layer and the semiconductor surface layer; a trap rich layer located between the buried dielectric layer and the 10support layer, and comprising at least one polycrystalline semiconductor material and/or a phase change material; and also comprising the making, in the trap rich layer, of at least one first region and of at least one second region adjacent to each other in the plane of the trap rich layer, during which the material in the at least one first region is at least partially 15recrystallized such that its electrical resistivity is less than that of the material in the at least one second region.

The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

							
/THERESA T DOAN/Primary Examiner, Art Unit 2814